                                            Case 3:20-cv-05604-SI Document 17 Filed 12/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AARON JENKIN,                                      Case No. 20-cv-05604-SI
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF'S
                                   9             v.                                         SECOND EX PARTE APPLICATION
                                                                                            TO CONTINUE CASE MANAGEMENT
                                  10     ALL BUSINESS CLASS, LLC,                           CONFERENCE AND EXTEND TIME
                                                                                            TO FILE JOINT RULE 26(F) REPORT
                                  11                    Defendant.
                                                                                            Re: Dkt. No. 15
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Aaron Jenkin, represented by counsel, filed this ex parte Application to Continue

                                  14   Case Management Conference and Extend Time to file Joint Rule 26(f) Report. Plaintiff filed the

                                  15   present ex parte application after plaintiff’s counsel failed to appear for an Initial Case Management

                                  16   Conference set for December 4, 2020 at 2:30 p.m. Plaintiff’s ex parte application was filed on

                                  17   December 4, 2020 at 5:12 p.m.

                                  18          IT IS HEREBY ORDERED THAT PLAINTIFF’S Ex Parte Application to Continue

                                  19   Case Management Conference and Extend Time to File Joint Rule 26(f) report is DENIED.

                                  20          Plaintiff’s counsel is ORDERED TO ATTEND a teleconference on December 10, 2020

                                  21   at 10:30 a.m.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 7, 2020

                                  25                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  26                                                    United States District Judge
                                  27

                                  28
